Citation Nr: 0941875	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-37 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for intervertebral disc syndrome (IVDS) of the 
lumbar spine with bilateral lower extremity neuropathy.    

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
January 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This case was previously before the Board in August 2008.  At 
that time, in an August 2008 Board remand, the current lumbar 
spine issue on appeal was remanded for further development.  
In that same decision, the Board reopened the Veteran's claim 
of service connection for a left shoulder disorder, but then 
denied it on the merits.  The Veteran has not appealed the 
Board's denial for this issue.  Therefore, with respect to 
the issue of service connection for a left shoulder disorder, 
the Board's August 2008 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 
20.1104 (2009).  As such, this issue is no longer before the 
Board at this time.  

The Board will go ahead and decide the claim of an initial 
disability rating in excess of 20 percent for IVDS of the 
lumbar spine.  But the reasonably raised issue of a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine IVDS has not exhibited 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
vertebral fracture requiring a neck brace, favorable or 
unfavorable ankylosis, severe lumbosacral strain, or forward 
flexion of the thoracolumbar spine 30 degrees or less.
  
2.  Since November 21, 2005, the Veteran has at most "mild" 
bilateral neuropathy in the left and right lower extremities, 
associated with his service-connected lumbar spine disorder.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 20 percent for the Veteran's service-connected lumbar 
spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(in effect as of September 23, 2002); 4.71a, Diagnostic Code 
5243 (in effect as of September 26, 2003).  

2.  Since November 21, 2005, the criteria are met for a 
separate initial disability rating of 10 percent, but no 
greater, for neuropathy of the right lower extremity 
associated with the Veteran's service-connected lumbar spine 
disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.124a, Diagnostic Code 8520 (2009).  

3.  Since November 21, 2005, the criteria are met for a 
separate initial disability rating of 10 percent, but no 
greater, for neuropathy of the left lower extremity 
associated with the Veteran's service-connected lumbar spine 
disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.124a, Diagnostic Code 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in October 2003, 
June 2004, October 2005, March 2006, and October 2008.  Those 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing him about the information 
and evidence not of record that was necessary to substantiate 
his initial service connection and subsequent higher initial 
rating issues for his IVDS; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned when service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the Veteran with 
all VCAA notice prior to the October 2005 adverse 
determination on appeal.  But in Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) also clarified that in 
these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the June 2009 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  As 
such, the Board concludes prejudicial error in the timing or 
content of VCAA notice has not been demonstrated.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency).

However, with regard to the content of VCAA notice, it is 
noted the claim at issue stems from an initial rating 
assignment.  In this regard, the Court has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional section 
5103(a) notice.  Indeed, the Court has determined that to 
hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the Veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  
                  
Appling the above analysis to the present case, the Board 
concludes prejudicial error in the timing or content of VCAA 
notice has not been demonstrated.  See again Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency).
 
In particular, with respect to content, the RO actually 
provided the Veteran with downstream Dingess notice in March 
2006 pertaining to the disability rating and effective date 
elements of his lumbar spine claim.  Further, after the 
Veteran filed an NOD as to a higher initial rating for his 
lumbar spine, the additional notice requirements described 
within 38 U.S.C. §§ 5104 and 7105 were met by the October 
2004 SOC and subsequent SSOCs.  Specifically, these documents 
provided the Veteran with a summary of the pertinent evidence 
as to his lumbar spine claim, a citation to the pertinent 
laws and regulations governing a higher rating for his lumbar 
spine, and a summary of the reasons and bases for the RO's 
decision to deny a higher rating for lumbar spine.  
Furthermore, with regard to additional notice requirements 
for increased rating claims, the October 2008 VCAA letter was 
compliant with the Court's recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  That is, in this letter, 
the Veteran was advised of the evidentiary and legal criteria 
necessary to substantiate a higher initial rating.  In any 
event, the Federal Circuit recently vacated the Court's 
previous decision in Vasquez-Flores concluding that generic 
notice in response to a claim for an increased rating is all 
that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1277 (2009).  Therefore, prejudice as to notice 
provided for the downstream initial rating and effective date 
elements of his lumbar spine issue has not been established, 
such that there is no prejudicial error in the content of 
VCAA notice.  See Shinseki, supra.  

With respect to the duty to assist, the RO has secured his 
service treatment records (STRs), relevant VA treatment 
records, and afforded the Veteran several VA medical 
examinations to determine the severity of his lumbar spine 
disability.  The Veteran has submitted personal statements 
and argument from his representative.  This case was also 
remanded by the Board in August 2008 to further assist the 
Veteran.  The Board is also satisfied as to substantial 
compliance with its August 2008 remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As there is no 
indication that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met for the lumbar spine claim.  38 U.S.C.A. § 
5103A.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Since the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for his lumbar spine disability, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection (September 2, 2003) 
until the present.  This may result in "staged ratings" 
based upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to 
say, the Board must consider whether there have been times 
since the effective date of his award when his disabilities 
have been more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis

On September 2, 2003, the Veteran filed the increased rating 
claim on appeal for his lumbar spine IVDS.  Significantly, 
the criteria for spine disorders were amended in September 
2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  Consequently, in this case, the Board will 
only consider the September 2002 and September 2003 
amendments, without consideration of the regulations prior to 
September 2002.     

In this regard, if a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
above have established the effective dates without a 
provision for retroactive application.  Thus, the September 
2002 amendments may only be applied after September 2002; 
likewise, the September 2003 amendments may only be applied 
after September 2003.  

In the December 2004 rating decision on appeal, the Veteran 
was service-connected for degenerative disc disease (IVDS) of 
the lumbar spine, secondary to an altered gait from his 
service-connected right foot disability.  Most recently, the 
November 2008 VA examiner confirmed a diagnosis of severe, 
multi-level degenerative disc disease with spondylosis, 
scoliosis, and L5-S1 neural foraminal stenosis.  Therefore, 
VA can evaluate the Veteran's lumbar back IVDS under multiple 
diagnostic codes.  Under the September 2002 amendments, his 
IVDS of the lumbar spine is evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect as 
of September 23, 2002).  Subsequently, after the 2003 
amendments, the 20 percent rating for IVDS remained in effect 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
after September 26, 2003).  In any event, the Veteran seeks a 
disability rating beyond 20 percent throughout the entire 
appeal period.      
 
The 2002 amendments allow for intervertebral disc syndrome to 
be evaluated based on incapacitating episodes or based on 
chronic orthopedic and neurologic manifestations combined.  
The 2003 amendments renumber the diagnostic codes and create 
a general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.     

The Board sees the RO addressed both the 2002 and 2003 
amendments in its rating decision, SOC, and SSOCs.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

According to the September 2002 regulations, under Diagnostic 
Code 5292, severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation, moderate limitation of 
motion a 20 percent evaluation, and slight limitation of 
motion a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (in effect prior to September 26, 2003).   

The Board notes that the Rating Schedule applied in September 
2002 does not define a normal range of motion for the lumbar 
spine.  However, current regulations do establish normal 
ranges of motion for the thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, Plate V.  The supplementary information associated 
with the amended regulations state that the ranges of motion 
were based on medical guidelines in existence since 1984.  
See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the 
Board will apply the most recent September 2003 guidelines 
for ranges of motion of the spine to the old criteria.

Under the September 2002 regulations, Diagnostic Code 5289, 
ankylosis of the lumbar spine, provides a 50 percent 
evaluation if ankylosis of the lumbar spine is unfavorable 
and a 40 percent evaluation if favorable. 

Under the September 2002 regulations, Diagnostic Code 5286, 
complete bony fixation (ankylosis) of the spine, allows 
either a 60 or 100 percent rating, depending on severity and 
whether ankylosis was favorable or unfavorable.

Under the September 2002 regulations, Diagnostic Code 5295, 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable (i.e., 0 percent) evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (in 
effect prior to September 26, 2003).    

Under the September 2002 regulations, the regulations 
regarding IVDS were revised.  Under the revised regulations, 
IVDS (preoperatively or postoperatively) is evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  These regulations were in 
effect from September 23, 2002 to September 26, 2003.    

The criteria for evaluating incapacitating episodes of IVDS 
under the September 2002 and September 2003 revisions are 
essentially the same, except that the diagnostic code for 
IVDS was changed from 5293 to 5243.  Thus, for clarity's 
sake, the Board will only refer to IVDS under the 
regulations after September 2003.  

Under the September 2003 amendments, the Veteran's IVDS 
(preoperatively or postoperatively) is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Under the September 2003 amendments, IVDS may also be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

           A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

The Board now turns to its analysis of the evidence of 
record.  Upon review of the evidence, there is no basis for 
increasing his rating beyond 20 percent for his lumbar spine 
disability under orthopedic manifestations of the disorder.  
38 C.F.R. § 4.7.  That is, under the September 2002 
regulations, neither VA treatment records from 2004 to 2008, 
nor the reports of the November 2004 or November 2008 VA 
examinations reveals vertebral fracture requiring a neck 
brace (Diagnostic Code 5285); favorable or unfavorable 
ankylosis of the lumbar spine (Diagnostic Codes 5286 and 
5289); "severe" limitation of motion of the lumbar spine - 
flexion at worst was noted at 50 degrees even with 
consideration of pain (Diagnostic Code 5292); incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months (Diagnostic Code 
5293); or severe lumbosacral strain (Diagnostic Code 5295).  
Absent any evidence of these criteria, a rating beyond 20 
percent is not warranted under the earlier September 2002 
regulations.  

Under the September 2003 regulations, as to orthopedic 
manifestations of the Veteran's low back disability under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence of record does not demonstrate 
entitlement to a higher 40 percent evaluation in that 
neither ankylosis nor forward flexion of the thoracolumbar 
spine 30 degrees or less has been demonstrated.  
Specifically, as noted above, the range of motion in degrees 
recorded at the November 2004 and November 2008 
VA examinations, respectively, showed 70 and 50 degrees 
flexion with consideration of functional loss, repetition of 
motion, and pain.  A November 2005 VA treatment record 
revealed "mild" loss of flexion.  A January 2008 VA 
magnetic resonance imaging (MRI) report revealed "minimal" 
loss of flexion.  There has never been evidence of any form 
of ankylosis.   

With regard to functional loss, the Board acknowledges that 
his IVDS has caused difficulty lifting, difficulty bending, 
difficulty working as a mechanic, difficult with daily 
activities, as well as symptoms of increasing pain, fatigue, 
stiffness, spasms, and weakness.  At times he has utilized a 
back brace and a TENS unit.  He reports "flare-ups" as 
well.  However, his factors of functional loss simply do not 
cause limitation of flexion to 30 degrees or less or anything 
remotely similar to ankylosis.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206-207.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the Veteran was able to move his lumbar spine - 
although not with normal range of motion, by definition, his 
lumbar spine is not immobile.  

Under the September 2003 regulations, as to incapacitating 
episodes, there is insufficient evidence of incapacitating 
episodes as defined by VA regulation, let alone 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, which 
is required for a higher 40 percent rating.  In this regard, 
there is no objective evidence of bed rest prescribed by a 
physician to support concluding the Veteran has experienced 
any incapacitating episode.  His VA treatment records do not 
refer to incapacitating episodes, certainly not of the 
frequency required for a higher rating.  He has been 
prescribed Motrin, physical therapy, a back brace, and other 
forms of treatment.  But there was no mention of specifically 
prescribed bed rest by a physician.  In fact, the November 
2008 VA examiner indicated there were no incapacitating 
episodes.  See examination report at page 3.  At the November 
2004 VA examination, the Board sees the Veteran reported two 
"incapacitating episodes of back pain" over the past year 
lasting a few days each.  Regardless, this would not be 
enough to entitle him to a higher rating.   

In summary, the Board finds that the evidence does not 
support a disability rating higher than 20 percent for the 
orthopedic manifestations of the Veteran's lumbar spine IVDS 
under either the 2002 and 2003 amendments to the rating 
criteria.  38 C.F.R. § 4.3.  

Analysis - Separate Ratings for Bilateral Lower Extremity 
Neuropathy

Beginning on November 21, 2005, VA treatment records document 
repeated instances of neuropathy and diminished reflexes of 
the lower extremities associated with his service-connected 
lumbar spine disorder.  See VA treatment records dated 
November 2005 through 2008; January 2008 MRI; November 2008 
VA examination.  Most importantly, a January 2008 MRI and 
neurological evaluation confirmed neural foraminal stenosis 
at L5-S1, associated with his IVDS.  Despite this evidence, 
the RO did not assign a separate rating for any right or left 
leg neuropathy.  However, the Board will do so in this case, 
as it would only be of assistance to the Veteran to do so.      

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.    

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve, and therefore also neuritis and neuralgia of 
that nerve, warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a higher 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  Id. 

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

There is evidence suggestive of "mild" incomplete paralysis 
of the sciatic nerve due to his lumbar spine disorder 
warranting separate additional 10 percent ratings for the 
lower extremities.  38 C.F.R. § 4.7.  Specifically, VA 
treatment records dated November 2005 through 2008, a January 
2008 MRI; and a November 2008 VA examination documented 
radiating lower extremity symptoms of radiculopathy, 
radiating pain, decreased reflexes, decreased and abnormal 
sensation, and diminished vibration.  However, the Veteran's 
own statements and the medical evidence of record documents 
no evidence of foot drop, bowel or bladder impairment due to 
his low back, significant sensory loss, weakness, muscle 
atrophy, loss of strength of the lower extremities, or other 
organic changes that could entitle him to a higher rating 
above 10 percent.  As such, separate 10 percent ratings, but 
no greater, for "mild" neuropathy of the lower extremities 
associated with the Veteran's lumbar spine disability are 
granted.  38 C.F.R. § 4.3.       

Fenderson Consideration

The Board adds that it does not find that the Veteran's IVDS 
disability should be increased for any other separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126.  For his IVDS problems 
affecting his lumbar spine, his symptoms have remained 
relatively constant throughout the appeal at 20 percent, with 
some evidence of worsening pain, but not enough to entitle 
him to a higher rating for any separate time period.  
However, for his lower extremity bilateral neuropathy, the 
Board has assigned separate 10 percent ratings, effective 
from November 21, 2005, the date VA treatment records first 
confirmed these symptoms.  Notably, a previous November 2004 
VA examiner found there was no evidence of radiculopathy at 
that time.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, since the rating criteria reasonably describe the 
claimant's disability level and symptomatology, the Veteran's 
disability picture is contemplated by the Rating Schedule, 
such that the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  Generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In any event, the Board finds 
insufficient evidence that the Veteran's low back disability 
markedly interferes with his ability to work, meaning above 
and beyond that contemplated by his schedular ratings.  VA 
treatment records document that the Veteran was terminated 
from his employment as a mechanic in October 2007.  He has 
experienced disagreements with his new boss, and was 
experiencing anxiety issues.  However, VA treatment records 
dated in 2007 and 2008 demonstrate that his difficulty 
working is more likely related to his service-connected 
posttraumatic stress disorder (PTSD), which is not on appeal 
in this decision.  Although he indicated to the November 2008 
VA examiner his service-connected lumbar spine IVDS also 
played a role, "marked interference" with employment was 
not supported by his numerous VA treatment records.  

Finally, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
solely to his service-connected lumbar spine IVDS disability, 
to suggest he is not adequately compensated for his 
disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  
His evaluation and treatment for his service-connected lumbar 
spine disability has been solely on outpatient basis, as 
noted by the November 2008 VA examiner.  

ORDER

An initial disability rating higher than 20 percent for IVDS 
of the lumbar spine is denied.  

An initial 10 percent disability rating for neuropathy of the 
right lower extremity associated with the lumbar spine 
disability is granted, effective from November 21, 2005.  

An initial 10 percent disability rating for neuropathy of the 
left lower extremity associated with the lumbar spine 
disability is granted, effective from November 21, 2005.  


REMAND

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.  

In the present case, during the course of his increased 
initial rating issue on appeal, recent evidence reveals that 
the Veteran was terminated from his employment as a mechanic 
in October 2007, and has not worked since.  See November 2007 
VA behavioral health record.  An earlier February 2007 VA 
examination noted work-related difficulties because of his 
service-connected PTSD.  The November 2008 VA examiner noted 
that a lumbar spine flare-up, coupled with a disagreement 
with his boss caused his termination from employment.  See 
examination report at page 15.  Therefore, the Board finds 
the evidence of record has reasonably raised the issue of 
entitlement to a TDIU as an element of the increased initial 
rating issue on appeal.  Since entitlement to a TDIU is part 
of the Veteran's increased initial rating issue, the proper 
remedy here is for the Board to remand, rather than refer, 
the TDIU issue to the AOJ for proper development and 
adjudication.  

In this regard, when the issue of entitlement to an 
extraschedular rating or a TDIU rating for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider that issue.  If the Board determines that further 
action by the RO is necessary with respect to the issue, the 
Board should remand that issue.  See VAOPGCPREC 6-96.  

First, the AOJ should send the Veteran a VCAA notice letter 
for his TDIU claim.  This letter should notify the Veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence VA will attempt to 
obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with 
the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  That is, the Veteran should be provided notice that 
advises him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher disability rating.  

Second, the AOJ should provide a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based 
on Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

Third, a remand is required for a VA examination and opinion 
to assess whether the Veteran's service-connected disorders, 
standing alone, prevent him from securing or following a 
substantially gainful occupation, without consideration of 
nonservice-connected disorders.  

In this case, the Veteran has the following service-connected 
disabilities:  PTSD, rated as 50 percent disabling; 
degenerative disc disease of the lumbar spine, rated as 20 
percent disabling; left lower extremity neuropathy, rated as 
10 percent disabling; right lower extremity neuropathy, rated 
as 10 percent disabling; right toe arthritis, rated as 10 
percent disabling; and bilateral pes planus, rated as 10 
percent disabling.  The combined service-connected disability 
rating is 70 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  In determining the combined rating, the Board has 
considered the bilateral factor for the lower extremities.  
See 38 C.F.R. §§ 4.25, 4.26.  Therefore, the percentage 
criteria for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question in this case is 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Id.  Notably, individual 
unemployability must be determined without regard to any 
nonservice-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

It is inconclusive as to whether the Veteran cannot work due 
to his service-connected disabilities, or whether he is even 
working at the moment.  The most recent VA treatment records 
dated in January 2008, March 2008, June 2008, and September 
2008 document that the Veteran was seeking employment, had 
received offers of employment, but then decided he was 
enjoying his "retirement."  It is notable that he still was 
able to work with his son on drag racing as a hobby, as well 
as perform home projects.  A VA examination and opinion is 
required in order to ascertain whether the Veteran's service-
connected disorders, by themselves, would cause 
unemployability. 

Accordingly, the TDIU issue is REMANDED for the following 
action:

1.	As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the TDIU claim on appeal, 
either on a schedular or extra-schedular 
basis.  This notice must indicate what 
information or evidence the Veteran 
should provide, and of what information 
or evidence VA will attempt to obtain on 
his behalf.  See 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 3.159(b).  This letter 
should also comply with the Court case 
of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date.  

2.	Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, 
for him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

3.	Then schedule the Veteran for a VA 
examination, to determine the severity 
of the Veteran's service-connected 
disabilities, and their affect on his 
employability.  All necessary tests 
should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional 
limitation, if any, caused by the 
Veteran's service-connected 
disabilities.  

The examiner should then opine whether 
the Veteran's service-connected lumbar 
spine disc disease, bilateral neuropathy 
associated with his lumbar spine, 
bilateral pes planus, right great toe, 
and PTSD disabilities, standing alone, 
prevent him from securing or following a 
substantially gainful occupation, without 
consideration of his nonservice-connected 
disorders.  In other words, the purpose 
of the examination is to determine 
whether the Veteran's service-connected 
disorders prevent him from securing 
gainful employment.  

The claims file, including a complete 
copy of this remand, must be made 
available for review.  The examiner must 
indicate whether such review was 
accomplished.  The examiner should 
provide a discussion of the rationale for 
the opinion rendered with consideration 
of the pertinent medical and lay evidence 
of record.  

4.	Then readjudicate the TDIU claim at 
issue, in light of the additional 
evidence obtained.  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of his TDIU claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


